DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 pending.
	Claims 5, 8, 13, 17, and 20 newly amended.


Response to Amendments and Arguments
	Applicant’s Remarks filed 08/29/2022 have been fully considered.
	Amendments to claims 5 and 13 overcome rejections under 35 USC 112(b). 
Amendments to claim 20 overcome rejection under 35 USC 101. Examiner reminds applicant to submit claim amendments with markings to indicate the changes that have been made relative to the immediate prior version of the claims.
	Argument 1 (Remarks pgs. 6-8): Applicant argues that Liu does not teach the denoising feature of “iteratively denoise and align the frequency-domain signals Y(i,k) to obtain denoised data X(i,k)” as recited in claim 1.
	Response 1: Examiner respectfully disagrees. Instant application specification paragraphs 25-27 state “the data process 134 can iteratively denoise signal Y(i,k) using the graph-based method… For denoising, the data process 134 imposes smoothness and sparseness on signal based on a graph model.” Examiner’s broadest reasonable interpretation of the claim language “denoise… to obtain denoised data (X(i,k)… by solving a graph-based optimization problem” includes a process wherein a graph model of a noisy signal is built, a graph-based optimization problem is solved, and a signal with imposed smoothness and sparsity is obtained based on the graph model.  Applicant concedes that Liu’s imaging process is performed on the original noisy data (Remarks pg. 7). The statement that “For simplicity, we have omitted the noise term from Eq. 2” does not suggest that the imaging process is performed on data excluding noise. As stated in Non-Final Rejection mailed 04/11/2022, a graph model of this noisy signal is built (Non-Final Rejection pg. 6, Liu Fig. 4, [0059-61]), a graph-based optimization problem is solved (Non-Final Rejection pg. 6, Liu [0064-67], and the reconstructed image has imposed sparsity and smoothness (Non-Final Rejection pg. 7, Liu [0065, 77]).      
	Argument 2 (pgs. 8-9): Ni does not teach the time-shift matrix of “decomposing a time shift matrix into a sparse matrix and a low-rank matrix” as recited in claims 8-9, 18.
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Liu teaches the calculation and use of time shifts (Non-Final Rejection pgs. 6, 15-16, Liu Figs. 5A-5D, [0067-72] – 1.2 Data Coherence Analysis and Estimate Time Shift for Alignment).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2018/0059237; hereinafter “Liu”).

Regarding claim 1,
	Liu teaches:
A radar system for generating a radar image from a region of interest (ROI) comprising: ([0003] – systems and methods for radar imaging)
an interface configured to transmit radar pulses to the ROI at different positions along a path of a moving radar platform and receive radar echoes reflected from the ROI, wherein the at least one antenna is arranged on the moving platform to emit radar pulses to the ROI using at least one antenna; ([0005] – one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations, so as to detect targets inside the ROI)
a memory configured to store computer-executable programs ([0052] – memory 330 that stores instructions that are executable by the auto-focus imaging processor 340) including a range compressor, ([0063] – range compression using the source pulse) a graph modeling generator, ([0061] – generate graph signal 404) a signal aligner ([0059] – data coherence analysis to align signals using cross-correlation) and a radar imaging generator and a focused image generator; ([0061] – imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.)
a processor, in connection with the memory, configured to: ([0052] – processor 340 may be one or more processors that can be configured to execute stored instructions, as well as be in communication with the memory 330)
perform range compression on the radar echoes ([0063] – range compression using the source pulse P(w), [0058] – compressed received reflections 120 in block 401 are shown in graph 401B as the output of block 401) by deconvolving the transmitted radar pulses and perform a radar measurement to obtain frequency- domain signals Y(i,k); ([0062-63] – p (t) and P (w) to denote the time-domain source pulse 110 and its corresponding frequency spectrum… received reflections 120)
generate a graph model represented by sequential positions of the moving radar platform ([0059-61]; Fig. 4, element 402) and a graph shift matrix A computed using the frequency-domain signals Y(i,k); ([0059-61]; Fig. 4, elements 404 and 406)
iteratively denoise and align ([0059] – block 501 of FIG. 5A illustrates the second step that performs data coherence analysis to align signals using cross-correlation such that signals are coherent to each to the maximum extent, [0068-70] – Data coherence analysis and estimate time shift for alignment) the frequency-domain signals Y(i,k) to obtain denoised data X(i,k) (Figs. 5A-5D – new target positions and signals estimated based on alignment and shifts estimations) and time shifts t.sub.i (Figs. 5A-5D, time shifts) by solving a graph-based optimization problem ([0064-67] – 1. Extract coherent signal of graph 402; 1.1 optimization problem) represented by the graph model; and ([0057] – The radar reflections 120 collected by distributed platforms incorporated with transmitted pulses 110 are processed using iterative sparsity-driven procedures… see Figs. 5A-5D. )
perform radar imaging based on the denoised data X(i,k) and the time shifts t.sub.i to generate focused radar images. ([0077] – Data Projection 405 and Image Reconstruction 406… a sparse image of the ROI is then reconstructed… a dense image preserving target signature information can also be reconstructed by incorporating the target signature)

Regarding claim 2,
	Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar system of claim 1, wherein the radar echoes include position perturbations with respect to the moving radar platform.  ([0005] – one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations, so as to detect targets inside the ROI)

Regarding claim 3,
Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar system of claim 1, wherein the processer is configured to receive the radar measurements, wherein the radar measurements include pulse signals indicating objects in the ROI and echoes reflected from the ROI.  ([0008] – A transmitter transmits the radar pulses toward the ROI and a set of distributed receivers to receive a set of reflections from the ROI.  The method including receiving the set of reflections from at least one target… wherein steps of the method are performed by a processor)

Regarding claim 4,
Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar system of claim 3, wherein each of the pulse signals and each of the echoes include information of perturbed positions of the radar system.  ([0005] – assume one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations,)

Regarding claim 5, 
	Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar system of claim 1, wherein the at least one antenna is arranged on a side of the moving radar platform to detect at angles the radar echoes from the ROI.  (Figs. 6B, 6C – pulse 110 directed towards target / ROI; 7B; [0079], [0062] – Each radar platform forms a forward-looking virtual array.)

Regarding claim 6,
	Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar system of claim 1, wherein the at least one antenna transmits the generated focus radar images to a display device via the interface.  ([0051]; Fig. 3B – display interface 357, display 348)

Regarding claim 7,
	Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar system of claim 1, wherein the graph-based optimization problem imposes smoothness of X(i,k) in the frequency domain ([0065] – Eq. 9, minimizing graph total variation promotes graph smoothness) and sparsity of x(t) in the time domain,  ([0065-66] – sparsity constrained optimization problem… l.sub.o norm…  only non-zero component corresponding the strongest target phase center of each iteration)

Regarding claim 10,
	Liu teaches the invention as claimed and discussed above.
Liu further teaches:
The radar system of claim 1, wherein the time shifts are configured to compensate phase errors caused by position perturbations of the moving radar platform. ([0004] – data coherence and compressive sensing that simultaneously compensates for position-induced phase errors; [0060] – compute time shifts of different antennas according to data coherence; Figs. 5A and 5B)

Regarding claim 11, 
Liu teaches:
A radar image processing device for generating a radar image from a region of interest (ROI) comprising: ([0003] – systems and methods for radar imaging)
a network interface controller (NIC) ([0054] – NIC 334) configured to receive transmitted radar pulses and radar echoes reflected from the ROI in response to the transmitted radar pulses at different positions along a path of a moving radar platform; ([0005] – one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations, so as to detect targets inside the ROI)
a memory configured to store computer-executable programs ([0052] – memory 330 that stores instructions that are executable by the auto-focus imaging processor 340 including a range compressor, ([0063] – range compression using the source pulse) a graph modeling generator, ([0061] – generate graph signal 404) a signal aligner ([0059] – data coherence analysis to align signals using cross-correlation) and a radar imaging generator and a focused image generator; ([0061] – imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.)
a processor, in connection with the memory, configured to: ([0052] – processor 340 may be one or more processors that can be configured to execute stored instructions, as well as be in communication with the memory 330)
perform range compression on the radar echoes ([0063] – range compression using the source pulse P(w), [0058] – compressed received reflections 120 in block 401 are shown in graph 401B as the output of block 401) by deconvolving the transmitted radar pulses and perform a radar measurement to obtain frequency- domain signals Y(i,k); ([0062-63] – p (t) and P (w) to denote the time-domain source pulse 110 and its corresponding frequency spectrum… received reflections 120)
generate a graph model represented by sequential positions of the moving radar platform ([0059-61]; Fig. 4, element 402)  and a graph shift matrix A computed using the frequency-domain signals Y(i,k); ([0059-61]; Fig. 4, elements 404 and 406)
iteratively denoise and align ([0059] – block 501 of FIG. 5A illustrates the second step that performs data coherence analysis to align signals using cross-correlation such that signals are coherent to each to the maximum extent, [0068-70] – Data coherence analysis and estimate time shift for alignment) the frequency-domain signals Y(i,k) to obtain denoised data X(i,k) (Figs. 5A-5D – new target positions and signals estimated based on alignment and shifts estimations) and time shifts ti (Figs. 5A-5D, time shifts) by solving a graph-based optimization problem) represented by the graph model, ([0064-67] – 1. Extract coherent signal of graph 402; 1.1 optimization problem wherein the time shifts are configured to compensate phase misalignments of positions of the moving radar platform; and ([0004] – data coherence and compressive sensing that simultaneously compensates for position-induced phase errors; [0060] – compute time shifts of different antennas according to data coherence; Figs. 5A and 5B)
perform radar imaging based on the denoised data X(i,k) and the estimated 21 time shifts ti to generate focused radar images. ([0077] – Data Projection 405 and Image Reconstruction 406… a sparse image of the ROI is then reconstructed… a dense image preserving target signature information can also be reconstructed by incorporating the target signature)

Regarding claim 12,
	Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar imaging device of claim 11, wherein the moving radar platform emits radar pulses to the ROI using at least one antenna. ([0005] – one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations, so as to detect targets inside the ROI)

Regarding claim 13,
Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar imaging device of claim 12, wherein the radar imaging device arranged on a side of the moving radar platform to detect at angles the radar echoes from the ROI. (Figs. 6B, 6C – pulse 110 directed towards target / ROI; 7B; [0079], [0062] – Each radar platform forms a forward-looking virtual array.)

Regarding claim 14, 
	Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar imaging device of claim 11, wherein the radar imaging device transmits the generated focus radar images to a display device via the NIC. ([0054] – network interface controller (NIC) 334 is adapted to connect the computer system 300B through the bus 356 to a network 336. The image data or related image data, among other things, can be rendered on a display device, imaging device, and/or printing device via the network 336)

Regarding claim 15,
Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar imaging device of claim 11, wherein the radar echoes include position perturbations with respect to the moving radar platform. ([0005] – assume one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations,)


Regarding claim 17,
Liu teaches the invention as claimed and discussed above.
	Liu further teaches:
The radar imaging device of claim 11, wherein the graph-based optimization problem imposes smoothness of X(i,k) in the frequency domain ([0065] – Eq. 9, minimizing graph total variation promotes graph smoothness)  and sparsity of x(t) in the time domain ([0065-66] – sparsity constrained optimization problem… l.sub.o norm…  only non-zero component corresponding the strongest target phase center of each iteration)

Regarding claim 19,
Liu teaches the invention as claimed and discussed above.
Liu further teaches:
The radar imaging device of claim 11, wherein the time shifts are configured to compensate phase errors caused by position perturbations of the moving radar platform. ([0004] – data coherence and compressive sensing that simultaneously compensates for position-induced phase errors; [0060] – compute time shifts of different antennas according to data coherence; Figs. 5A and 5B)

Regarding claim 20,
Liu teaches:
A method for denoising radar measurements of scenes, comprising steps of: ([0003] – systems and methods for radar imaging)
Receiving radar echoes reflected from a region of interest (ROI) using at least one antenna arranged on a moving radar platform configured to emit radar pulses to the ROI using the at least one antenna ([0005] – one transmitting/receiving radar platform and multiple receiving radar platforms are moving towards the ROI with position perturbations, so as to detect targets inside the ROI)
generating a graph model represented by sequential positions of a moving radar platform ([0059-61]; Fig. 4, element 402)  and a graph shift matrix A computed using frequency-domain signals Y(i,k); and ([0059-61]; Fig. 4, elements 404 and 406)
iteratively denoising and aligning the frequency-domain signals Y(i,k) ([0059] – block 501 of FIG. 5A illustrates the second step that performs data coherence analysis to align signals using cross-correlation such that signals are coherent to each to the maximum extent, [0068-70] – Data coherence analysis and estimate time shift for alignment) to obtain denoised data X(i,k) and time shifts t.sub.i (Figs. 5A-5D – new target positions and signals estimated based on alignment and shifts estimations) by solving a graph-based optimization problem ([0064-67] – 1. Extract coherent signal of graph 402; 1.1 optimization problem)  represented by the graph model, ([0057] – The radar reflections 120 collected by distributed platforms incorporated with transmitted pulses 110 are processed using iterative sparsity-driven procedures… see Figs. 5A-5D. ) wherein the time shifts are configured to compensate phase misalignments of positions of the moving radar platform. ([0004] – data coherence and compressive sensing that simultaneously compensates for position-induced phase errors; [0060] – compute time shifts of different antennas according to data coherence; Figs. 5A and 5B)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ni et al (US 10,310,074 Bl; hereinafter “Ni”).
Regarding claim 8,
	Liu teaches the invention as claimed and discussed above. 

	Liu further teaches:
The radar system of claim 1, wherein the time shifts are cross-validated ([0068-69] – data coherence analysis using cross-correlation such that the signals measurement by distributed platforms are correlated to each other to the maximum extent.) (lined through limitation corresponds to element not taught by reference) 

Ni teaches:
decomposing a time shift matrix into a sparse matrix and a low-rank matrix ([Col. 2, line 43] – sparse and low-rank decomposition on the matrix)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Ni’s known technique to Liu’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Liu teaches a method for SAR radar imaging by iteratively denoising and aligning radar reflections; (2) Ni teaches a specific technique of SLR decomposition for SAR denoising; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved quality of reconstructed SAR images; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 9,
	Liu in view of Ni teaches the invention as claimed and discussed above.

	Liu does not teach:
The radar system of claim 8, wherein the sparse matrix is a function of time shifts.  

	Ni further teaches:
The radar system of claim 8, wherein the sparse matrix is a function of time shifts.  ([Col. 9, lines 13-40] – If there are many raw image frames obtained over the course of a day, each frame can be stacked as a column vector of the data matrix D, which can be decomposed to D=A+E, where A is the low-rank matrix that represents the background and E is the sparse matrix)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Ni’s known technique to Liu’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Liu teaches a method for SAR radar imaging by iteratively denoising and aligning radar reflections; (2) Ni teaches a specific technique of SLR decomposition for SAR denoising; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved quality of reconstructed SAR images; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
Liu teaches the invention as claimed and discussed above. 

	Liu further teaches:
The radar imaging device of claim 11, wherein the time shifts are cross- validated ([0068-69] – data coherence analysis using cross-correlation such that the signals measurement by distributed platforms are correlated to each other to the maximum extent.)  (lined through limitation corresponds to element not taught by reference)

Ni teaches:
decomposing a time shift matrix into a sparse matrix and a low-rank matrix ([Col. 2, line 43] – sparse and low-rank decomposition on the matrix)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Ni’s known technique to Liu’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Liu teaches a method for SAR radar imaging by iteratively denoising and aligning radar reflections; (2) Ni teaches a specific technique of SLR decomposition for SAR denoising; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved quality of reconstructed SAR images; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	                                                                                                                                                                        
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu.

Regarding claim 16,
Liu teaches the invention as claimed and discussed above.

	Liu does not explicitly teach:
The radar imaging device of claim 11, wherein a time-domain signal y(ri,t) is used instead of frequency-domain signals Y(i,k). 

Teaching in the prior art would have led one of ordinary skill to modify Liu’s known technique to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings.  Liu teaches a relationship between time domain signal and frequency domain signal. It is commonly known to use, for example  a Fourier transform, in order to operate on signals in either the signal or frequency domain; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIANA CROSS/Examiner, Art Unit 3648     

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648